Citation Nr: 0911134	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action by the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado.  Due to the current location of the 
Veteran's residence, the jurisdiction of his appeal is with 
the RO in St. Petersburg, Florida.

On a procedural note, VA treatment records from December 2008 
were added to the file without a waiver.  The Board has, 
accordingly, reviewed the additional evidence but finds that 
there is no prejudice in proceeding with consideration of 
this case without affording the RO an opportunity to issue a 
supplemental statement of the case.  Significantly, while he 
reported constant tinnitus, the evidence focuses primarily on 
hearing loss and otitis externa, which is not probative to 
the current claim.

Moreover, the additional treatment records indicate that the 
Veteran's hearing has "changed significantly" since his 
previous examinations in February 2006 and May 2003.  While 
he has been service-connected for bilateral hearing loss 
since July 2003, he does not currently have an active claim 
for an increase in disability rating.  Therefore, if he 
desires to file a claim for an increased rating for hearing 
loss, he should do so with specificity at the RO.


FINDING OF FACT

Tinnitus is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.87, DC 6260 (2008); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A review of the record indicates that, in a July 2003 rating 
decision, the RO granted service connection for tinnitus and 
assigned an initial 0 percent rating, effective March 25, 
2003, pursuant to 38 C.F.R. § 4.87, DC 6260.  However, in 
November 2005, the RO determined that its initial rating of 0 
percent was clear and unmistakable error (CUE) and granted a 
10 percent disability rating, effective March 25, 2003.  This 
10 percent disability rating is the maximum rating available 
for tinnitus.  

In February 2006, the Veteran submitted a statement disputing 
the November 2005 decision.  Although the RO did not 
initially construe the February 2006 statement as a Notice of 
Disagreement (NOD), the Board determined in July 2008 that he 
had filed a timely NOD and remanded the issue for a SOC under 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a 
SOC in October 2008, continuing the 10 percent rating.  He 
filed a timely appeal in December 2008.
 
The VA Office of General Counsel has held in a precedential 
opinion that DC 6260 authorized only "a single 10 [percent] 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code."  
VAOPGCPREC 2-2003.  

Moreover, the Court of Appeals for the Federal Circuit has 
endorsed VA's interpretation of DC 6260 in light of the 
deference afforded to an agency's interpretation of its own 
regulations, unless that interpretation is "plainly 
erroneous or inconsistent with the regulations."  Smith v. 
Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006), rev'g in 
part, 19 Vet. App. 63 (2005).
 
Therefore, as the Veteran's tinnitus has already been 
assigned a rating of 10 percent, this is the maximum 
schedular rating available for this disability.  38 C.F.R. § 
4.87, DC 6260.  As there is no legal basis upon which to 
award a disability rating in excess of 10 percent or to award 
separate schedular evaluations for tinnitus in each ear, the 
Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act (VCAA) 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, no further action is mandated under the 
VCAA.


ORDER

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


